      Case 4:19-cv-00226 Document 405 Filed on 02/11/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                         ENTERED
                       IN THE UNITED STATES DISTRICT COURT                           February 11, 2021
                                                                                     Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION



 RUSSELL, et al.,

                       Plaintiffs,
                                                          Civil Action No. 4:19-cv-226
 v.

 HARRIS COUNTY, TEXAS, et al.,

                       Defendants.




               ORDER GRANTING INTERVENOR JUDGES UNOPPOSED
                          MOTION TO WITHDRAW




       Before the Court is Judges Chuck Silverman and Brian E. Warren’s Unopposed Motion to

Withdraw. After consideration of the Intervenor Judges’ motion, the Court is of the opinion that

the motion has merit and should be GRANTED.

       IT IS THEREFORE ORDERED that Intervenor Judges Motion to Withdraw is GRANTED

and the Intervenor Judges are, accordingly, no longer involved in this matter.

                            11
       SO ORDERED this the ________           February
                                    day of ___________________, 2021.




                                     HONORABLE LEE H. ROSENTHAL
                                     CHIEF UNITED STATES DISTRICT JUDGE
